Cohn, J. P.
(dissenting). Respondent as a purchaser of appellants’ real property was under no duty to see that they obtained a higher price than the $35,000 which respondent paid. At most, respondent, a corporation, is charged in this second amended complaint with having knowledge of the tortious conduct of the other defendants and with having failed to prevent their defrauding appellants. Nowhere in the complaint is there any allegation respecting the relationship of respondent with the appellants from which it may be inferred that respondent owed any duty to appellants to prevent the alleged fraudulent behavior of the other defendants. Respondent was under no obligation to make known to appellants the ultimate purchaser’s willingness to pay $41,000 for appellants ’ property.
The allegations that respondent conspired with the other defendants to postpone the ultimate sale to the Tillotts of the property in order to effect the intermediate purchase, that it knowingly participated in the delay of the closing date and that it knowingly participated in the other acts and representations are all conclusions unsupported by sufficient ultimate facts to give rise to a cause of action against respondent.
The order dismissing the second amended complaint should accordingly be affirmed.
Callahan, Van Voorhis and Breitel, JJ., concur in Per Curiam opinion; Cohn, J. P., dissents and votes to affirm, in opinion.
Order reversed, with $20 costs and disbursements to the appellants and the motion denied.